Name: Commission Regulation (EEC) No 1060/84 of 16 April 1984 correcting Regulation (EEC) No 891/84 as regards the free-at-frontier values on importation of certain cheeses coming from Australia and New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 4 . 84 Official Journal of the European Communities No L 104/ 13 COMMISSION REGULATION (EEC) No 1060/84 of 16 April 1984 correcting Regulation (EEC) No 891/84 as regards the free-at-frontier values on importation of certain cheeses coming from Australia and New Zealand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 891 /84 (3) amended Commission Regulation (EEC) No 1 767/82 (4) as regards the adjustment of the free-at ­ frontier values of certain cheeses for the 1984/85 milk year ; whereas a check has shown that an error was made in Article 1 of Regulation (EEC) No 891 /84, which should therefore be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 At points (e) and (f) of Article 1 of Regulation (EEC) No 891 /84, '282,98 ECU' and '258,80 ECU' are hereby replaced by '260,51 ECU' and '229,24 ECU' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10 . (3) OJ No L 91 , 1 . 4. 1984, p. 58 . (4) OJ No L 196, 5 . 7. 1982, p. 1 .